UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

MILTON DOWELL,                                :
                                              :
                       Plaintiff,             :
                                              :
                       v.                     :       Civil Action No.: 10-0096 (RMU)
                                              :
FEDERAL BUREAU OF PRISONS,                    :       Re Document No.: 13
                                              :
                       Defendant.             :

                                    MEMORANDUM OPINION

 GRANTING THE DEFENDANT’S MOTION TO DISMISS AS CONCEDED; DENYING AS MOOT THE
                 PLAINTIFF’S MOTION TO AMEND HIS COMPLAINT

       The plaintiff brought this action under the Privacy Act, see 5 U.S.C. § 552a, against the

Federal Bureau of Prisons. On April 5, 2010, the defendant filed a motion to dismiss. See

generally Def.’s Mot. to Dismiss. On April 6, 2010, the court issued an order advising the

plaintiff of his obligation under the Federal Rules of Civil Procedure and the local rules of this

Court to file an opposition to the defendant’s motion by May 7, 2010. Order (Apr. 6, 2010).

The plaintiff was expressly advised that his failure to file a timely opposition could result in

dismissal of the case. Id. To date, the plaintiff has neither filed an opposition nor requested an

extension of time to do so. Rather, on April 27, 2010, the plaintiff filed a motion to amend his

complaint, in which he failed to address the arguments for dismissal raised in the defendant’s

motion. See generally Pl.’s Mot. to Amend.

       It is well settled that a plaintiff’s failure to respond to a motion to dismiss permits a court

to grant the motion as conceded. See Fox v. Am. Airlines, Inc., 389 F.3d 1291, 1294-95 (D.C.

Cir. 2004) (affirming the district court’s dismissal of a complaint based on the plaintiff’s failure


                                                  1
to file a timely response to the defendant’s motion to dismiss); Twelve John Does v. District of

Columbia, 117 F.3d 571, 577 (D.C. Cir. 1997) (observing that “[w]here the district court relies

on the absence of a response as a basis for treating the motion as conceded, [the Circuit will]

honor its enforcement of the rule”); see also Cooper v. Farmers New Century Ins. Co., 607 F.

Supp. 2d 175, 180 (D.D.C. 2009) (granting the defendant’s motion to dismiss as conceded based

on the plaintiff’s failure to respond to arguments raised in the motion). Because the plaintiff

failed to respond to the defendant’s motion to dismiss, the court grants the defendant’s motion as

conceded. Furthermore, because this case is dismissed, the court denies the plaintiff’s motion to

amend as moot.1 An Order consistent with this Memorandum Opinion is separately and

contemporaneously issued this 21st day of May, 2010.



                                                         RICARDO M. URBINA
                                                        United States District Judge




1
       In the alternative, the plaintiff’s motion to amend, which seeks to add the United States
       Probation Department as a party defendant, must be denied as futile. “United States
       Probation Offices are units of the federal courts and therefore are not subject to the
       Privacy Act.” Ramirez v. Dep’t of Justice, 594 F. Supp. 2d 58, 62 (D.D.C. 2009); see
       also Bowles v. Fed. Bureau of Prisons, 2010 WL 23326, at *3 (S.D.N.Y. Jan. 5, 2010);
       Jefferson v. Fed. Bureau of Prisons, 657 F. Supp. 2d 43, 47 (D.D.C. 2009); Callwood v.
       Dep’t of Prob., 982 F .Supp. 341, 342 (D.Vi.1997).

                                                 2